  Case 8:21-cv-00133-JVS-JDE Document 31 Filed 05/10/21 Page 1 of 1 Page ID #:631

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 21-00133 JVS (JDEx)                                              Date     May 10, 2021

 Title             Plutos Sama Holdings, Inc. v. Jagex Limited et al.



 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                                     None
                         Deputy Clerk                                                 Court Reporter
                Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          Not Present                                                  Not Present

 Proceedings:           [IN CHAMBERS] ORDER VACATING MOTION TO DISMISS


      On May 9, 2021, Plaintiff Plutos Sama Holdings, Inc. dismissed all claims in this
case as to Defendant The Carlyle Group. ECF No. 30. The Court therefore VACATES
the hearing on The Carlyle Group’s Motion to Dismiss [19] set for June 1, 2021, as
MOOT.




                                                                                                         :         0

                                                               Initials of Preparer         lmb




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                           Page 1 of 1
